THE WEITZ LAW FIRM, P.A. Bank of America Building

18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

February 3, 2020

VIA C CF

Honorable Judge George B. Daniels
United States District Court
Southern District of New York

500 Pearl Street - Courtroom 11A
New York, NY 10007

Re: Keung v. New Rong Hang Restaurant Inc., et al.
Case Number: 1:19-cv-06917-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

The Initial Pretrial Conference in this matter is currently scheduled for February 19,
2020, at 9:45 a.m., in Your Honor's Courtroom. However, Plaintiff's counsel has an important
family event, namely, a school religious event for his child which requires attendance and being
in Florida on that day. Furthermore, the landlord defendant 38 ELD. Building has not yet made
an appearance in this matter to date.

Therefore, it is hereby respectfully requested that said Conference be adjourned to a date
in late February or March, or any other date most convenient to the Court.

This is the undersigned counsel's first request for adjournment, to which opposing
counsel has consented.

Thank you for your consideration of this adjournment request
Sincerely,

By: /S/ B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

1

 

   
